681 So. 2d 772 (1996)
Jerry KNIGHT, Appellant,
v.
STATE of Florida, Appellee.
No. 96-02195.
District Court of Appeal of Florida, Second District.
September 18, 1996.
Rehearing Denied October 8, 1996.
*773 PER CURIAM.
Jerry Knight appeals the summary denial of his motion for jail credit. While serving a sentence for aggravated battery, Knight escaped. He claims that the trial court erred by not awarding credit on his aggravated battery sentence for the time he spent in county jail during the resolution of his escape charge. We affirm the denial of the motion for jail credit but not for the reason stated by the trial court.
When Knight escaped, the sentence he was serving was tolled. Once he was captured and taken into custody, he resumed serving his original sentence. See Adams v. Wainwright, 275 So. 2d 235 (Fla.1973). Therefore, he is entitled to credit against his original sentence for the time he spent incarcerated in county jails after his capture. However, because the Department of Corrections has the responsibility of granting credit after sentencing, the relief Knight seeks must be sought through administrative proceedings and not through a motion to correct illegal sentence filed in the trial court. See Bowles v. State, 647 So. 2d 1056 (Fla. 5th DCA 1994); Brown v. State, 427 So. 2d 821 (Fla. 2d DCA 1983).
Affirmed.
BLUE, A.C.J., and FULMER and WHATLEY, JJ., concur.